DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 9/23/2019.  Claims 1-20 are pending and examined.

Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate claim 5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k)
Claims 11 and 13 are objected to because of the following informalities:  Appropriate correction is required.
Regarding claim 11, the recitation of “the first and second PCBs” is believed to be in error for “the first PCB and the second PCB” 
Regarding claim 13, the recitation of “each PCB” is believed to be in error for “the first PCB and the second PCB” 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 9, 10, 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, there is a lack of antecedent basis for “said at least one side wall”. Claims dependent therefrom are rejected for the same reasons.
Regarding claim 9, there is a lack of antecedent basis for the platform base. Claims dependent therefrom are rejected for the same reasons.
Regarding claim 10, there is a lack of antecedent basis for the platform. Claims dependent therefrom are rejected for the same reasons.
Regarding claim 13
Regarding claim 17, it is unclear which element “and arranged along a structurally-rigid sidewall of the platform” applies to.  Claims dependent therefrom are rejected for the same reasons. 
Regarding claim 18, there is a lack of antecedent basis for “said at least one structurally-rigid side wall”. Claims dependent therefrom are rejected for the same reasons. 
Regarding claim 20, there is a lack of antecedent basis for “the platform base”. Claims dependent therefrom are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 8, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling 2019/0389602 in view of Dunn 20150210408 and Haque 2016/0047364
Regarding claim 1, Schilling teaches an apparatus (cubic satellite 10 [0065] “FIG. 2 displays a first embodiment of a small satellite in a primarily cubic configuration.”) comprising: a power converter (the DC/DC converters of the accumulator power supply 126 and energy control system 130), including a plurality of electrical components (the components show in Fig. 12 for 126 and 130), to provide operating power to load terminals (the power provided to the output terminals from the 130 shown as outgoing arrows in Fig. 12); circuit board (baseplate board 48 and EPS plug in board 14); and an electric-propulsion thruster (the plurality of thrusters 50), including a housing (the housing defined by 48 and the plurality of housing walls 46) providing a cavity (the space within the housing) and having at least one structurally-rigid side wall along the cavity (the collective of the housing walls 46 except for the 46 opposing 48) and integrating the circuit board (see Fig. 6 and [0072] FIG. 6 displays, in individual FIGS. 6a to 6d , assembly steps of an embodiment of a small satellite 10 according to the invention. In FIG. 6a, the baseplate board 48 is shown with the mating side 80, on which the individual sockets 54 are arranged, which are connected to each other by a data and power bus 56. At the boundary socket 54 an I/O-board 78 is inserted…Both, the baseplate board 48 and the I/O-board 78 includes housing wall connectors 58, which are in a position to electrically contact adjacent housing walls 46 
Schilling as discussed above does not teach wherein the at least one circuit board is at least one printed circuit board (PCB) including at least one layer at which the electrical components are secured.
Dunn teaches additively manufacturing a satellite or spacecraft wherein the traces for the electrical components are printed into the structure (the walls of Schilling being the at least one layer) and the electronic components are secured to the traces of the layer during the manufacturing process ([0016] In an aspect, a satellite or other 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling with Dunn so as to provide an integral structure where the structures of Dunn are reproduced as printed circuit boards to allow the fabrication of the satellite without any connectors or external wiring (see [0016] supra).
Schilling as discussed above does not teach wherein the electrical component comprise inductors and other electrical components.
Haque (Fig. 2 and Fig. 7) teaches a micropropulsion system having a plurality of plasma thrusters wherein each plasma thruster (Vacuum Arc Thruster 506) has an associated plasma power unit (PPU 505) each PPU comprising an inductor (801).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn with Haque so as to substitute the Vacuum Arc Thrusters and the associated PPU connectivity from micropropulsion system as taught by Haque for the plasma thrusters and undisclosed thruster power supply of Schilling since Haque teaches the 
Regarding claim 2, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling in view of Dunn and Haque as discussed above also teaches wherein the electric-propulsion thruster is at least one of: an electro-thermal thruster (the vacuum arc thrusters of Haque); an electro-static thruster; and an electro-magnetic thruster. Regarding claim 8, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling further teaches wherein the electric-propulsion thruster is secured, to or as part of the PCB, in a manner that is offset from a center axis of the PCB (see Fig. 5, the thrusters are mounted at the corners of the cube offset from an axis passing through the center of the cube through the center of the baseplate board portion). 
Regarding claim 10, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling in view of Dunn and Haque as discussed above also teaches wherein the PCB is integral with or part of said at least one side of the platform.
Regarding claim 11, Schilling teaches. an apparatus (cubic satellite 10 [0065] “FIG. 2 displays a first embodiment of a small satellite in a primarily cubic configuration.”) comprising: at least one power converter (the DC/DC converters of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling with Dunn so as to provide an integral structure where the structures of Dunn are reproduced as printed circuit boards to allow the fabrication of the satellite without any connectors or external wiring (see [0016] supra).
Schilling as discussed above does not teach wherein the electrical component comprise at least one set of inductors and other electrical components.
Haque (Fig. 2 and Fig. 7) teaches a micropropulsion system having a plurality of plasma thrusters wherein each plasma thruster (Vacuum Arc Thruster 506) has an associated plasma power unit (PPU 505) each PPU comprising an inductor (801).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn with Haque so as to substitute the Vacuum Arc Thrusters and the associated PPU connectivity from micropropulsion system as taught by Haque for the plasma thrusters and undisclosed thruster power supply of Schilling since Haque teaches the configuration of Fig. 7 is expected to be a common form of small spacecraft micropropulsion ([0064] In FIG. 7, a plural set of vacuum arc Thruster Chains in an array configuration is presented, representing a common form of small spacecraft micropropulsion that is expected to be utilized in many space missions).  Any adjacent pair of thrusters and their associated paired PPU’s would comprise at least one set of inductors and other electrical components with each PPU (one for each of the 4 thrusters 50) comprising a PCB any two comprising the first and second PCB.  Since the entire structure of Schilling with Dunn and Haque is integral, the first and second structurally-rigid sidewall sections along the cavity would integrate the first and second PCBs.
Regarding claim 14
Schilling in view of Dunn and Haque does not expressly teach wherein the PCB has dimensions ranging from: 0.2 mm to 20 mm in thickness, 5 cm to 15 cm in height, and 5 cm to 30 cm in length.
The recitations of “wherein the PCB has dimensions ranging from: 0.2 mm to 20 mm in thickness, 5 cm to 15 cm in height, and 5 cm to 30 cm in length” has been construed as merely a change is relative dimensions of the device as taught by Schilling in view of Dunn and Haque supra. As such,
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with the recited PCB dimensions and satellite size since per MPEP 2144 IV. A the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Claims 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, and Schein 6,818,853
Regarding claims 3 and 12, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling in view of Dunn and Haque as discussed above also teaches wherein the electric-propulsion thruster is an electro-thermal plasma-ion thruster (the vacuum arc thruster of Haque), and the PCB is integral with or part of said at least one side wall 
Schein teaches wherein the inductors for a vacuum arc thruster are air core inductors (col. 7 ll. 28-33 “The energy storage element 38 of FIG. 2 may be an iron or ferrite core inductor, or it may be an air core inductor. In the case of an air core inductor, it is possible to arrange its geometry to use the inductive field in combination with the charged particles emitted from the thruster such that a Lorenz force formed by the interaction of the charged particles and the inductor magnetic field increases the thrust”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque so as to provide the inductors as air core inductors to provide the benefit of increased thrust.
Regarding claims 13, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling in view of Dunn and Haque does not expressly teach wherein the housing the housing is part of a platform, the platform being configured and arranged for a microsatellite including each PCB with a maximum dimension of less than 15 cm for its height dimension and for its length dimension.
The recitation of “wherein the housing is a platform” has been construed as a capability, and since any structurally sound housing can be a platform, the apparatus as 
The recitations of “the platform being configured and arranged for a microsatellite including each PCB with a maximum dimension of less than 15 cm for its height dimension and for its length dimension” has been construed as merely a change is relative dimensions of the device as taught by Schilling in view of Dunn and Haque supra. As such,
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with the recited PCB dimensions and satellite size since per MPEP 2144 IV. A the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Claims 4-6, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, and Kief “Printing Multi-Functionality: Additive Manufacturing for CubeSats”
Regarding claim 4, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling in view of Dunn and Haque as discussed above also teaches another electric-propulsion thruster (any second of the plurality of 50 of Schilling as modified by 
Kief teaches additively manufacturing CubeSats wherein wiring and electronics are embedded in the walls of the satellite (“Page 2 The two contributing contracts have strong correlation related to their consistent theme for AM in CubeSats. The common additive manufacturing innovation thread is embedding wiring and electronics into the walls of satellite structures, and applying that process to several different systems that make up satellite core components.” See also Introduction “… Our research focused on the 3U CubeSat platform, though the results can easily be adapted for larger (and smaller) spacecraft. These two programs, which are still in progress, will result in a key Industry capability that minimizes internal space currently used for spacecraft systems. Meeting that goal will result in even smaller satellites since greater internal space will then be available for sensors and experiments.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Kief so as to provide the components of Schilling in view of Dunn and Haque as part of the walls so as to facilitate even smaller satellites since greater internal space will then be available for sensors and experiments.
Schilling in view of Dunn, Haque, and Kief as discussed above does not teach wherein the at least one structurally rigid wall is one of the at least one structurally rigid sidewalls.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, and Kief so as to place the PPU’s in at least one side wall since it has been held that it is an obvious extension of prior art principles to choose from a finite number of identified, predictable solutions (the PPU’s could be placed in either the top wall, the bottom wall or on the sidewall or any combination), with a reasonable expectation of success (additive manufacturing could place the PPU’s in any of the walls with equal ease, further, having one PPU in each side wall so as to be eqi-distant from its associated thruster would provide the benefit of equal path lengths to the PPU which would prevent variations in delays between the thrusters see Haque at [0065] which teaches that variations in lengths from a PPU to thruster can introduce delays or variations in thruster activation “Here, delays or variations can occur due to differing path lengths from the PPU 518 to the switched Thruster Heads 522-524 on an individual basis, and the complex behavior of single driver trigger pulse 517 being used to generate a higher frequency PPU output, which is then switched repeatedly to the appropriate thruster head”), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (E).
Regarding claims 5 and 6
Schilling in view of Dunn and Haque as discussed above also teaches wherein the apparatus is a cubically-shaped satellite including another electric-propulsion thruster (any second of the plurality of 50 of Schilling as modified by Haque) and another PCB (any second of the PPU’s of Schilling in view of Dunn and Haque) and wherein said at least one structurally-rigid side wall includes multiple side sections (the 4 walls comprising the sidewall).
Schilling further teaches wherein each electric-propulsion thruster is common to the housing and part each is part of a respective one of the multiple side sections (see Fig. 5 each can be considered part of 2 of the side sections since they are mounted at the corners of the side wall)
Schilling in view of Dunn and Haque as discussed above does not teach each PCB being common to the housing an configured and arranged along one of the walls.
Kief teaches additively manufacturing CubeSats wherein electric components are embedded into or mounted along the walls of the satellite (“Page 2 The two contributing contracts have strong correlation related to their consistent theme for AM in CubeSats. The common additive manufacturing innovation thread is embedding wiring and electronics into the walls of satellite structures, and applying that process to several different systems that make up satellite core components.” See also Introduction “… Our research focused on the 3U CubeSat platform, though the results can easily be adapted for larger (and smaller) spacecraft. These two programs, which are still in progress, will result in a key Industry capability that minimizes internal space currently used for spacecraft systems. Meeting that goal will result in even smaller satellites since greater internal space will then be available for sensors and experiments
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Kief so as to provide the components of Schilling in view of Dunn and Haque as part of the walls so as to facilitate even smaller satellites since greater internal space will then be available for sensors and experiments.
Schilling in view of Dunn and Haque and Kief as discussed above does not teach wherein each PCB is part of a respective one of the multiple side sections
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, and Kief so as to place each of the PPU’s and is associated thruster in a respective one of the multiple side sections since it has been held that it is an obvious extension of prior art principles to choose from a finite number of identified, predictable solutions (the PPU’s and thrusters could be placed in either the top wall, the bottom wall or on any of the multiple side sections in any combination), with a reasonable expectation of success (additive manufacturing could place the PPU’s in any of the walls with equal ease, further, having one PPU in the same side section as an associated thruster, so as to be eqi-distant from its associated thruster would provide the benefit of equal path lengths to the PPU which would prevent variations in delays between the thrusters see Haque at [0065] which teaches that variations in lengths from a PPU to thruster can introduce delays or variations in thruster activation “Here, delays or variations can occur due to differing path lengths from the PPU 518 to the switched Thruster Heads 522-524 on an individual basis, and the complex behavior of single driver trigger pulse 517 being used to generate a higher frequency PPU output, which is then switched repeatedly to the 
Regarding claims 16, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling in view of Dunn and Haque does not teach wherein the plurality of inductors are arranged along a planar surface as printed traces on or as part of a layer of the PCB.
Kief teaches printing electronic components so as to be embedded within 3d printed structures (“We have demonstrated that by 3D printing antennas and embedding the cabling into the structure, typical wire damage can be averted, which will increase antenna reliability. The work performed in this activity is essential for creating the advanced antennas needed for small-SWAP communication systems. In printing a 3D high-frequency array, it is possible to reduce size while at the same time achieving gains in precision pointing accuracy and nulling interference. Figure 11 illustrates how these technologies are capable of fabricating intricately detailed substrates in multiple materials. The motivations and resulting benefits for this innovative hybrid technique for integrating electronics include: 1) full design freedom in terms of component placement, material deposition and gradient, interconnect routing and system geometries”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Kief so as to provide the inductors of Schilling in view of Dunn and Haque as part of the layer in the PCB so as to avert wire damage and increase component reliability.
Regarding claim 17, Schilling teaches a method comprising: providing a power converter (the DC/DC converters of the accumulator power supply 126 and energy control system 130) and a circuit board (baseplate board 48 and EPS plug in board 14) as an integrated unit in which the power converter is secured with the circuit board (see Fig. 6), the power converted including circuitry (the circuitry connecting the components shown in Fig. 12) electrical components (the electrical components shown in Fig. 12)  electrically connected to output terminals (power is provided to the output terminals from the 130 shown as outgoing arrows in Fig. 12); securing at least one electric-propulsion thruster component (50) to the circuit board (see Fig. 5, it is secured via the baseplate board 48’s connection to the housing walls 46); securing said at least one electric-propulsion thruster component and the circuit, as integrated with the power converter, to a platform (as shown in Fig. 6, all elements of the cubic satellite are secured to the platform defined by the collective of 46 and 48 when the cubic satellite is fully assembled) and in response creating propulsion energy sufficient to move the platform (since the electric-propulsion thruster is an electrical subsystem, it would derive its operating power from the output terminals, as such, the electric propulsion thruster would propel the apparatus in response to a change in electrical-energy at the load terminals). Schilling as discussed above does not teach wherein the circuit board is a printed circuit board (PCB) including at least one layer at which the electrical components are secured.
Dunn teaches additively manufacturing a satellite or spacecraft wherein the traces for the electrical components are printed into the structure (the walls of Schilling 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling with Dunn so as to provide an integral structure where the structures of Dunn are reproduced as printed circuit boards to allow the fabrication of the satellite without any connectors or external wiring (see [0016] supra).
Schilling as discussed above does not teach wherein the electrical component comprise inductors and other electrical components.
Haque (Fig. 2 and Fig. 7) teaches a micropropulsion system having a plurality of plasma thrusters wherein each plasma thruster (Vacuum Arc Thruster 506) has an associated plasma power unit (PPU 505) each PPU comprising an inductor (801).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn with Haque so as to substitute the Vacuum Arc Thrusters and the associated PPU 
It is unclear which of the previously recited elements the recitation of “and arranged along a structurally-rigid sidewall of the platform” applies to.  For the purposes of examination it has been construed as applying to the at least one electric propulsion thruster and the printed circuit.
Schilling further teaches wherein the at least one electric propulsion thruster is arranged along a structurally-rigid wall of the platform
Schilling in view of Dunn and Haque as discussed above does not teach wherein the printed circuit is arranged along a structurally-rigid wall of the platform.
Kief teaches additively manufacturing CubeSats wherein wiring and electronics are embedded in the walls of the satellite (“Page 2 The two contributing contracts have strong correlation related to their consistent theme for AM in CubeSats. The common additive manufacturing innovation thread is embedding wiring and electronics into the walls of satellite structures, and applying that process to several different systems that make up satellite core components.” See also Introduction “… Our research focused on the 3U CubeSat platform, though the results can easily be adapted for larger (and smaller) spacecraft. These two programs, which are still in progress, will result in a key Industry capability that minimizes internal space currently used for spacecraft systems. Meeting that goal will result in even smaller satellites since greater internal space will then be available for sensors and experiments.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Kief so as to provide the components of Schilling in view of Dunn and Haque as part of the walls so as to facilitate even smaller satellites since greater internal space will then be available for sensors and experiments.
Schilling in view of Dunn, Haque, and Kief as discussed above does not teach wherein the structurally-rigid wall is a sidewall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, and Kief so as to place the PPU’s in at least one side wall since it has been held that it is an obvious extension of prior art principles to choose from a finite number of identified, predictable solutions (the PPU’s could be placed in either the top wall, the bottom wall or on the sidewall or any combination), with a reasonable expectation of success (additive manufacturing could place the PPU’s in any of the walls with equal ease, further, having one PPU in each side wall so as to be eqi-distant from its associated thruster would provide the benefit of equal path lengths to the PPU which would prevent variations in delays between the thrusters see Haque at [0065] which teaches that variations in lengths from a PPU to thruster can introduce delays or variations in thruster activation “Here, delays or variations can occur due to differing path lengths from the PPU 518 to the switched Thruster Heads 522-524 on an individual basis, and the complex behavior of single driver trigger pulse 517 being used to 
Regarding claims 18, Schilling in view of Dunn, Haque and Kief teaches the invention as discussed above.
Schilling further teaches wherein the platform is cubically-shaped (see Fig. 5) and configured for a microsatellite ([0072] FIG. 6 displays, in individual FIGS. 6a to 6d, assembly steps of an embodiment of a small satellite 10 according to the invention) and wherein said at least one structurally-rigid side wall is at least part of one of multiple sections of respective walls of the microsatellite (see Fig. 6). Regarding claims 20, Schilling in view of Dunn, Haque and Kief teaches the invention as discussed above.
Schilling in view of Dunn, Haque and Kief also teaches wherein said at least one electric-propulsion thruster is secured to or as part of the PCB (the entire system is integrally manufactured using additive manufacturing).
Schilling further teaches the at least one electric-propulsion thruster as offset from a center axis of the PCB (it is offset from the axial center line of the PCB).
The recitation of “wherein the platform base is configured and arranged without any one thickness, width or length dimension being greater than 25 cm” has been construed as a recitation of a relative dimension. As such,
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, and Kief with the recited platform base dimension since per MPEP 2144 IV. A the 
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, and Grieg “Pocket Rocket: An electrothermal plasma micro-thruster”
Regarding claims 7 and 15, Schilling in view of Dunn, Haque teaches the invention as discussed above.
Schilling in view of Dunn and Haque as discussed above does not teach wherein the power converter is configured and arranged with the plurality of inductors and other electrical components to cause, during operation, an output signal pulsing between 10 MHz and 30 MHz or beyond 10 MHz.
Grieg teaches an electrothermal microthruster (pocket rocket) with a power converter comprising an inductor and other electrical components (see Fig. 2.2 page 22 and see page 21, the inductor and capacitors in the impedance matching network “The use of RF power introduces complexities into the system in regards to impedance matching. The RF generator and all cables used for connecting components are designed with 50 impedance. However, the impedance of a typical laboratory plasma varies widely and an intermediate electrical component known as a matching network must be placed between the generator and Pocket Rocket to make the discharge and matching network combine to give a 50 total impedance. For this work, a Pi-matching network consisting of four capacitors (two variable and two fixed capacitance) and a hand wound inductor, with schematic shown in Figure 2.2(a), matches the impedance of the plasma to the 50 impedance of the generator and cables”), wherein during operation the power converter causes an output signal pulsing between 10 MHz and 30 MHz or beyond 10 MHz (page21 “Radio-frequency (RF) power at 13.56 MHz is coupled to the Pocket Rocket discharge through the annular copper powered electrode”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with the pocket rocket and power converter of Grieg to provide a thruster for a small satellite operable with extremely low relative input power (see Table 1.1).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque and Wikipedia “CubeSat”.
Regarding claim 9, Schilling in view of Dunn and Haque teaches the invention as discussed above.
Schilling further teaches wherein the platform base is for a nano-or pico satellite ([0020] “According to the invention, a small satellite capable to fly in formation, in particular a nano- or pico-satellite”).
Schilling in view of Dunn and Haque does not expressly teach wherein the platform base is configured and arranged with dimensions not greater than 10 cm cube.
Wikipedia teaches that 1U CubeSats are a type of cubic pico-satellite having a 10cm x10cm x 10cm size (“A CubeSat (U-class spacecraft) is a type of miniaturized satellite for space research that is made up of multiple cubic modules of 10 cm × 10 cm 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Wikipedia so as to provide the cubic pico-satellite of Schilling in view of Dunn and Haque in a 1U CubeSat form factor to reduce the cost of deployment, minimize risk to the rest of the launch vehicle and payloads, take away the amount of work required for mating a piggyback satellite with its launcher, enable quick exchanges of payloads and allow utilization of launch opportunities on short notice (“The CubeSat specification accomplishes several high-level goals. The main reason for miniaturizing satellites is to reduce the cost of deployment: they are often suitable for launch in multiples, using the excess capacity of larger launch vehicles. The CubeSat design specifically minimizes risk to the rest of the launch vehicle and payloads. Encapsulation of the launcher–payload interface takes away the amount of work that would previously be required for mating a piggyback satellite with its launcher. Unification among payloads and launchers enables quick exchanges of payloads and utilization of launch opportunities on short notice”).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, Kief and Grieg
Regarding claim 19, Schilling in view of Dunn, Haque, and Kief teaches the invention as discussed above.
Schilling in view of Dunn, Haque, and Kief does not teach wherein during operation of the power converter, pulsing an output signal at the output terminals at 
Grieg teaches an electrothermal microthruster (pocket rocket) with a power converter comprising an air core inductor (page 21 “The hand wound inductor is constructed of 5 mm thick copper wire wound into 4.25 loops with 75 mm diameter and a total length of 85 mm”) and a capacitor (see Fig. 2.2 page 22 and see page 21, the inductor and capacitors in the impedance matching network “The use of RF power introduces complexities into the system in regards to impedance matching. The RF generator and all cables used for connecting components are designed with 50 impedance. However, the impedance of a typical laboratory plasma varies widely and an intermediate electrical component known as a matching network must be placed between the generator and Pocket Rocket to make the discharge and matching network combine to give a 50 total impedance. For this work, a Pi-matching network consisting of four capacitors (two variable and two fixed capacitance) and a hand wound inductor, with schematic shown in Figure 2.2(a), matches the impedance of the plasma to the 50 impedance of the generator and cables”), wherein during operation the power converter causes an output signal pulsing between 10 MHz and 30 MHz or beyond 10 MHz (page21 “Radio-frequency (RF) power at 13.56 MHz is coupled to the Pocket Rocket discharge through the annular copper powered electrode”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with the pocket rocket and power converter of Grieg to provide a thruster for a small satellite operable with extremely low relative input power (see Table 1.1).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741


/ARUN GOYAL/Primary Examiner, Art Unit 3741